DETAILED ACTION

1.  Applicant's amendment, filed 04/28/2022, is acknowledged.
 
2.  Upon reconsideration, the Examiner has extended the search to cover all the species recited in withdrawn claims 34, 38-43.

3.  The Terminal Disclaimer filed 04/28/2022, is sufficient to overcome the previous NS-ODP rejection over US. Pat. 9644032.

4.  The obviousness NSDP over the co-pending applications 16/968507 and 16/760776 are withdrawn because the `507 and `776 application are the later filed patent application.  The current application (16847130) has a provisional filing date  of May 29, 2015.  The `507 application has an effective filing date of February 8, 2018 and the `776 application has an effective filing date of November 1, 2017.  Any patent issued on the present application will not result in a timewise extension of any patent rights granted on the `507 and `776 applications.  See MPEP 804(I)(B)(1)(b) which states that:

If a “provisional” nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120. 121. 365(c). or 386(c)) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the “provisional” nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.


REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

In view of the Terminal disclaimer, filed 04/28/2022 over US Pat. No. 9644032 and the withdraw NS-ODP rejections over the co-pending applications 16/968507 and 16/760776, have obviated the previous rejections of record.

6.  Claims 21 and  26-43 are allowable. 

  
8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 4, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644